       AO 450(GAS Rov HR03)Judgmenl in a Civil Case



                                     United States District Court
                                               Southern District of Georgia

               Jabbar Muhammad Ali Williams

                 Plaintiff.
                                                                                 JUDGMENT IN A CIVIL CASE



                                          V.                                    CASE NUMBER: CV419-146
               Judge John Morse

                Defendant.




                  Jurj- Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
         □        has rendered its verdict.


         12       Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                  rendered.



                  IT IS ORDERED AND ADJUDGED

                  that in accordance with this Court's Order entered on February 6,2020, the Report and

                   Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Plaintiffs case

                   is DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close this case




          February 6. 2020
         Date




                                                                              (By) Defiafy Clerk
GASR^ laiiOJ
